     Case 3:19-cv-02075-JAH-LL Document 53 Filed 05/12/20 PageID.1070 Page 1 of 5



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAE PROPERTIES, INC.,                                    Case No.: 19cv2075-JAH-LL
12                                           Plaintiff,
                                                              ORDER DENYING JOINT MOTION
13   v.                                                       FOR SHORT CONTINUANCE OF
                                                              DEADLINE TO COMPLETE
14   AMTAX HOLDINGS 2001-XX, LLC,
                                                              SPECIFIED DEPOSITIONS AND
15                                         Defendant          OTHER SCHEDULING DATES
16   _________________________________                        [ECF No. 49]
17
     AND RELATED COUNTERCLAIMS.
18
19
20          Currently before the Court is the parties’ joint motion requesting that the Court
21   continue the currently June 1, 2020 deadline by 30-45 days to complete certain specified
22   depositions.1 ECF No. 49. The parties state that there is good cause for the continuance
23   because of “the COVID-19 pandemic, the location of the witnesses, many of whom are
24   third parties, the location of the attorneys, and travel and other restrictions imposed by the
25   federal, state, and local governments.” Id. at 2. Specifically, the parties state that “most of
26
27
     1
       The parties also later state in their Joint Motion that they are also seeking to “continue the remaining
28   pretrial deadlines in the case for a similar amount of time.” ECF No. 49 at 9.

                                                          1
                                                                                              19cv2075-JAH-LL
     Case 3:19-cv-02075-JAH-LL Document 53 Filed 05/12/20 PageID.1071 Page 2 of 5



1    the depositions in this case will be document intensive” and “the Parties are jointly
2    concerned that remote video depositions could be difficult and inefficient (at best) and
3    prejudicial (at worst).” Id. The parties state that they are “prepared to complete certain
4    depositions remotely on or before the current June 1, 2020 deadline, but that other
5    depositions require in-person attendance by the witnesses, attorneys, and court reporters
6    due to the volume of documents and exhibits that will be used.” Id.
7           The parties acknowledge that the Court has already granted a previous request by
8    the parties to complete depositions in this case. ECF No. 34. The parties contend that they
9    have met and conferred and the only deposition that they have determined can be conducted
10   remotely is Amtax’s deposition of Central Valley Coalition for Affordable Housing. Id. at
11   6. The parties state that they are “working cooperatively to determine whether the
12   components of the Rule 30(b)(6) deposition topics noticed by JAE can be conducted
13   remotely.” Id. However, the parties contend that the remainder of the depositions2 “cannot
14   be conducted remotely without prejudice to the Parties.” Id. In support, the parties state as
15   follows:
16          Conducting remote depositions involving numerous documents creates
17          various challenges and impediments. Counsel concede that if there were only
            a handful of document exhibits, they could be handled in a remote deposition.
18
            But sorting through and retrieving the right documents or reviewing an exhibit
19          electronically can be very time intensive and inefficient. Additionally, in
20          person depositions give counsel much more control over what the witness is
            viewing at any given time. The witness has in front of him/her exactly what
21          is necessary. If a witness cannot find something on a document, either counsel
22          can reach over and point to the exact spot on the document that the witness
23          needs to be looking. This is impossible in a remote deposition. In person
            depositions also allow more efficient and controlled examination of witnesses,
24          especially when many documents are involved.
25
26
27   2
       Specifically, the parties request that they be given additional time to complete the following depositions
     in person: JAE, AMTAX, Alden Torch and Mr. Blake, Ms. Arthur and Novogradac, Mr. Doyle and Mr.
28   Petropolos. ECF No. 49 at 7.

                                                          2
                                                                                                19cv2075-JAH-LL
     Case 3:19-cv-02075-JAH-LL Document 53 Filed 05/12/20 PageID.1072 Page 3 of 5



1    Id. at 6-7.
2             “The district court has wide discretion in controlling discovery.” Little v. City of
3    Seattle, 863 F.2d 681, 685 (9th Cir. 1988). In employing the Federal Rules of Civil
4    Procedure, courts and parties are required “to secure the just, speedy, and inexpensive
5    determination of every action and proceeding.” Fed. R. Civ. P. 1. Pursuant to Rule 16, the
6    Court is required to issue a scheduling order that “must limit the time to join other parties,
7    amend the pleadings, complete discovery, and file motions.”3 See Fed. R. Civ. P.
8    16(b)(3)(A). “A schedule may be modified only for good cause and with the judge's
9    consent.” Fed. R. Civ. P. 16(b)(4). "Rule 16(b)'s 'good cause' standard primarily considers
10   the diligence of the party seeking the amendment." Johnson v. Mammoth Recreations, Inc.,
11   975 F.2d 604, 609 (9th Cir. 1992). If the moving party fails to demonstrate diligence, "the
12   inquiry should end." Id.
13            The Court fails to find good cause to extend the deadline for the parties to complete
14   the specified depositions for 30-45 days, and also to continue the remaining pretrial
15   deadlines in the case for a similar amount of time. The primary reason the parties seek the
16   continuance is because they hope the physical distancing and stay-at-home orders required
17   by the current pandemic will be lessened to allow for in-person depositions in the near
18   future. This, however, is pure speculation. It is not feasible for the Court to extend
19   deposition deadlines until a time when they can be safely conducted in person because no
20   one knows when that will occur and there are alternatives. Rule 30(b)(4) allows depositions
21   to “be taken by telephone or other remote means.” Fed. R. Civ. P. 30(b)(4). The Court
22   authorizes the use of remote depositions by videoconference in this action, which will help
23   secure a “just, speedy, and inexpensive determination.” Fed. R. Civ. P. 1; see also Velicer
24   v. Falconhead Capital LLC, No. C19-1505 JLR, 2020 WL 1847773, at *2 (W.D. Wash.
25   Apr. 13, 2020) (finding no good cause to extend scheduling order deadlines by ninety days
26
27
28   3
         The word “Rule” in this order refers to the Federal Rules of Civil Procedure, unless specified otherwise.

                                                            3
                                                                                                 19cv2075-JAH-LL
     Case 3:19-cv-02075-JAH-LL Document 53 Filed 05/12/20 PageID.1073 Page 4 of 5



1    and urging the parties to consider remote depositions); Sinceno v. Riverside Church in City
2    of New York, No. 18-CV-2156 (LJL), 2020 WL 1302053, at *1 (S.D.N.Y. Mar. 18, 2020)
3    (authorizing remote depositions “[i]n order to protect public health while promoting the
4    ‘just, speedy, and inexpensive determination of every action and proceeding’” (citation
5    omitted)).
6            The Court is not convinced that document intensive depositions are a bar to remote
7    videoconference depositions. Other courts have found that exhibits can be managed in
8    remote depositions by sending Bates-stamped exhibits to deponents prior to the depositions
9    or using modern videoconference technology to share documents and images quickly and
10   conveniently.     See   Kaseberg     v.   Conaco,     LLC,    No.    15cv01637-JLS-DHB,
11   2016 WL 8729927, at *6 (S.D. Cal. Aug. 19, 2016) (requiring a copy of exhibits intended
12   to be used at a remote deposition to be sent to deponent’s attorney at least twenty-four
13   hours    in   advance    of   the   deposition);    Carrico   v.    Samsung   Elecs.    Co.,
14   No. 15-CV-02087-DMR, 2016 WL 1265854, at *2 (N.D. Cal. Apr. 1, 2016) (approving
15   methods such as exchanging Bates-stamped documents in advance of a remote deposition
16   or using modern videoconference software to share documents and images);
17   Lopez v. CIT Bank, N.A., No. 15CV00759BLFHRL, 2015 WL 10374104, at *2 (N.D. Cal.
18   Dec. 18, 2015) (disagreeing that reviewing complicated exhibits remotely would be
19   impracticable because exhibits can be shared with modern videoconference software or by
20   distributing Bates-stamped copies); Lott v. United States, No. C-07-3530 PJH (EMC),
21   2008 WL 2923437, at *1 (N.D. Cal. July 25, 2008) (finding no prejudice incurred in remote
22   depositions that require reference to critical exhibits such as photographs, diagrams, and
23   drawings because the exhibits may be sent to the deponent in advance of the deposition).
24           While the Court is sympathetic to the challenges to the legal community during this
25   pandemic, attorneys and litigants are adapting to new ways to practice law, including
26   preparing for and conducting depositions remotely. Grano v. Sodexo Mgmt., Inc., No.
27   18cv1818-GPC(BLM), 2020 WL 1975057, at *3 & n.5 (S.D. Cal. Apr. 24, 2020)
28   (collecting cases). In addition to finding no good cause to extend fact discovery for 30-45

                                                  4
                                                                                   19cv2075-JAH-LL
     Case 3:19-cv-02075-JAH-LL Document 53 Filed 05/12/20 PageID.1074 Page 5 of 5



1    days, the Court also finds the parties have not diligently sought to complete depositions
2    because they are rejecting the use of remote videoconference depositions for reasons of
3    convenience and not true prejudice. Accordingly, the Court DENIES the parties’ joint
4    motion.
5          IT IS SO ORDERED.
6    Dated: May 12, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                                19cv2075-JAH-LL
